 1
                                                                            CLERK.
                                                                              ~.   i) S. r~! `?frT ~Ol1RT
 2

 3                                                                                      "~
                                                                              i
 4
                                                                                   ~~
 5

 6                               UNITED STATES DISTRICT COURT
 7                             CENTRAL DISTRICT OF CALIFORNIA
 8
     ~~ UAIITED STATES OF AMERICA,
 9

l0                                     Plaintiff,      ~ CASE NO. ~~ i ~ - ~~s- s ~u
11                             v.
12                                                       ORDER OF DETENTION
      \i.~NLE       COLA-`f ~c~.^ C.I,~O~J
13
                -~oWti~s~
14                                     Defendant:
15

16                                                       I.
17        A.() On motion ofthe.~overnrrient in a case allegedly involving:
18            ~1.()       a crime of'violence.
19            2. O        an offense with maximum sentence of life imprisonment or death.
20            3.()        a narcotics or controlled substance offense with maximum sentence
21                        often or more years .
22            4.()        any felony -where the defendant has been convicted oftwo or more
23                        prior offenses described above.
24            5. O        any felony that is not otherwise a crime of violence that involves a ',
25                        minor victim, or possession or use ofa firearm or destructive device
26                        or any other dangerous weapon, or a failure to register under 18
27                        U.S.0 § 2250.
28       B.()         On motion by the Government /()on Court's own motion, in a case

                                 ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

     CR-94(06/07)                                                                                           Page 1 of4
     1                       allegedly involving:
 2               (~j.        On thefurther allegation by the Government of
 3                 1.(~         a serious risk that the defendant will flee.
 4                 2.()         a serious risk that the defendant will:
 5                      a.()obstruct or attempt to obstruct justice.
 6                      b.()threaten, injure, or intimidate a prospective witness or juror or
 7                              attempf to do so.
 8            C. The Government(~ is/()is not entitled to a rebuttable presumption that no
 9                 condition or combination ofconditions will reasonably assure the defendant's
10                 appearance as~required and the safety of any person or the community.
11

12                                                           II_~

13            A.(~           The Court finds that no condition or combination of conditions will
14 .                         reasonably assure:
15                1. (~' the appearance ofthe defendant as.required.
16                      (
                        '~      and/or
17                2. (~         the safety ofany person or the community.
I8           B.() The Court finds that the defendant has not rebutted by sufficient
19                           evidence to the contrary the presumption provided by statute.
20

21                                                          III.
22           The Court has considered:
23           A. the nature and circumstances ofthe offenses)charged, including whether the
24                ofFense is a crime ofviolence, a Federal crime ofterrorism, or involves a minor
25                victim or a controlled substance, firearm, explosive, or destructive device;
26           B. the weight of evidence against the defendant;
27           C. the history and characteristics ofthe defendant; and
28           D. the nature and seriousness ofthe danger to any person or to the community. j

                                     ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

         ;R-94(06/07)                                                                        Page 2 of4~
     1                                                             IV.
     2         The Court also has considered all the evidence adduced at the hearing and the
     3         arguments           and/or statements              of counsel, and the Pretrial   Services
     4         Report/recommendation.
     5

  6                                                                V.
               The Court bases the foregoing findings) on the following:
  8            A.(~          As to flight risk:
 9                              1v~iFh..~ a„~1~t~,~0-~~

 10

 11

 12

13

14

15

16            B. (,Xj       As to danger:
17
                          ,JnS~+n~                   ,
                                           a~~~c,~~-o~ s   2hc~
18
                          Cry.-+,;,..cl   ~~l,.a fbs~.
19
20

21

22

23

24                                                                VI.
25           A.() The Court finds that a serious risk exists that the defendant will:
26                      1.()obstruct or attempt to obstruct justice.
27                      2.()attempt to/( )threaten, injure or intimidate a witness or juror.
28

                                          ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

         CR-94(06/07)                                                                             Page 3 of4
    a




               1         B. The Court bases the foregoing findings)on the following:
              2'

              3
              4

              5

             6
-            7

             8

             9
          10

         11 i          A.IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
         12            B. IT IS FURTHER ORDERED that the defendant be committed to the custody
         13                 ofthe Attorney General for confinement in a corrections facility sepaxate, to
         14                the extent practicable, from persons awaiting or serving sentences or being
         15                held in custody pending appeal.
         16            G IT IS FURTI3ER ORDERED that the defendant be afforded reasonable                            ~j
         17                opportunity for private consultation with counsel.
         18           D.IT IS FURTHER ORDERED that, on order ofa Court ofthe United States
         19                or on request of any attorney for the Government, the person in chaxge ofthe
        20                 corrections facility in which the defendant is confined deliver the defendant
        21                to a United States marshal for the purpose of an appearance in connection
        22                with a~court proceeding.
        23

        24
                                                                 ~                                              ~~        f;,
                                                                                                                Ai
        25
                                                                                                ~   ~.;
        26 DATED:                   —<     ~                  w ., U ,.~, ~ __
                                                              ITNITED STATES             ~ GISTRATE JUDGE
        27 ~
        28

                                         ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

                 CR-94(06/07)
                                                                                                          Page 4 of4 ~
